Citation Nr: 1449554	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-21 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for depression and anxiety.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1966 to March 1969 and from August 1970 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for depression and anxiety as a result of complications with his service-connected diabetes mellitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development of the Veteran's claims is required.  Although the Veteran reported in August 2014 that he had been receiving mental health treatment at Brooke Army Medical Center, the only records from this facility that are associated with the claims file are dated prior to September 2010.  Any outstanding federal records must be obtained.

Moreover, in both a July 2014 supplemental statement of the case and an April 2009 statement of the case, the AOJ failed to note whether it considered the Brooke Army Medical Center records or March 2009 Laurel Ridge private psychiatric treatment records.  On remand, the AOJ should ensure that all relevant evidence has been considered and documented as such.

While the July 2014 supplemental statement of the case denied the Veteran's claim because he failed to attend a May 2014 VA contract examination, the record does not contain a copy of notice of the examination sent to the Veteran's last address of record.  There is some indication that notification was sent to the Veteran as in an August 2014 statement he reported that he missed his examination due to unavailability of transportation.  The Board finds this to be good cause for missing the examination.  Another examination should be scheduled.

As to the claim for a TDIU, a January 2007 rating decision granted entitlement to individual unemployability due to complications with the Veteran's service-connected diabetes mellitus.  A May 2014 rating decision, however, discontinued it after he failed to return an employment questionnaire.  

In the August 2014 report of contact, the Veteran stated that he wanted to reestablish entitlement to a TDIU.  The Board will thus consider the claim for a TDIU as part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service-connected disorders that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain any identified records and any Brooke Army Medical Center records since September 2010, and associate them with the claims folder.  

2. After completing #1 above, and whether records are obtained or not, the Veteran should be afforded a VA examination to determine the current severity of his anxiety and depression.  The examiner is asked to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his anxiety and depression.  The examiner must specify in the report that the claims file (Virtual VA and Veterans Benefits Management System) has been reviewed.

The examiner should also provide an opinion on the effect of his service-connected disabilities on his ability to obtain and maintain gainful employment (Service-Connected Disabilities: depression/anxiety, lumbar arthritis, diabetes mellitus, prostate cancer status post prostatectomy, hypertension, right knee arthritis, right elbow tendonitis, tinnitus, coronary artery disease, thoracic spine arthritis, left knee arthritis, bilateral ankle arthritis, bilateral hearing loss, blood positive stool, and erectile dysfunction).  

In offering any opinion, the examiner should consider the full record and provide a rationale for any conclusions reached.

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



